Citation Nr: 1528756	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-35 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971, and is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2014, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  From the date of the hearing, the record was held open for 60 days to allow for the submission of additional evidence.  A transcript of the hearing has been associated with the claims file.

Also in October 2014, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration, although one was not required.  See 38 U.S.C.A. § 7105(e).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, rated 50 percent disabling, and a scar behind the left ear, rated as noncompensable.  His combined rating is 50 percent. Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, however, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, rating boards will submit to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). 

Here, as there is a medical opinion suggesting that the Veteran's PTSD precludes employment, remand is warranted for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  See October 2014 opinion from E.T., Ph.D.  Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient records dated since June 2013.

2.  Then, pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to a TDIU on an extraschedular basis to VA's Director of Compensation Service for consideration as to whether the Veteran is unemployable due to his service-connected PTSD.

3.  The readjudicate the claim, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B; 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




